Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 23, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  134408 (43)(44)                                                                                     Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  LAURA K. FUNDUNBURKS,                                                                               Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 134408
                                                                   COA: 274928
                                                                   Ingham CC: 06-000062-NI
  CAPITAL AREA TRANSPORTATION
  AUTHORITY and MICHELLE BEARD,
            Defendants-Appellants.

  _________________________________________/

          On order of the Court, the motion by the Michigan Public Transit Association for
  leave to file brief amicus curiae is GRANTED. The motion for reconsideration of this
  Court’s May 23, 2008 order is considered, and it is DENIED, because it does not appear
  that the order was entered erroneously.

        WEAVER, J., would grant reconsideration.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 23, 2008                       _________________________________________
         p0716                                                                Clerk